NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROY LEE MAXWELL,                                No.    19-16956

                Plaintiff-Appellant,            D.C. No. 1:18-cv-00894-GSA

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Gary S. Austin, Magistrate Judge, Presiding

                          Submitted December 11, 2020**
                             San Francisco, California

Before: BOGGS,*** M. SMITH, and BENNETT, Circuit Judges.

      Plaintiff Roy Lee Maxwell appeals the district court’s denial of his appeal of

the Social Security Commissioner’s denial of his application for disability


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
insurance benefits. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      Maxwell applied for disability insurance benefits in 2014, but the

Commissioner denied his application initially, and upon reconsideration. After a

hearing in which the administrative law judge (ALJ) considered both the

Dictionary of Occupational Titles (DOT) and the testimony of a vocational expert

(VE), the ALJ found that Maxwell was not entitled to benefits because he failed

step five of the disability analysis—even though he was unable to do past relevant

work, the government established that there was work existing in significant

numbers in the national economy that he could perform. See 20 C.F.R. §

404.1560. The ALJ based this step-five finding on the VE’s testimony that a

hypothetical person with the same residual functional capacity (RFC) as Maxwell

could work as a dishwasher, laundry worker, or order picker. The Appeals Council

denied Maxwell’s request for review, and the district court denied Maxwell’s

appeal.

      On appeal of the district court’s denial, Maxwell argues that the ALJ erred

by failing to resolve conflicts between the VE’s testimony and information in the

DOT, as required by Social Security Ruling (SSR) 00-4p. 2000 WL 1898704, at

*2. In particular, Maxwell argues that according to the DOT, (1) being a

dishwasher or laundry worker requires exposure to “environmental conditions,”

contrary to the limitation in his RFC that he have “no exposure to hazards, such as


                                         2
unprotected heights or moving machinery,” and (2) the job of an order picker

involves occasional climbing, contrary to the limitation in his RFC that he “never

climb ladders, ropes, or scaffolds.”

      We review the ALJ’s factual findings for substantial evidence. Biestek v.

Berryhill, 139 S. Ct. 1148, 1153 (2019) (quoting 42 U.S.C. § 405(g)). In general, a

VE’s testimony may be substantial evidence on its own to support a nondisability

finding. See Ford v. Saul, 950 F.3d 1141, 1160 (9th Cir. 2020). Moreover, an ALJ

may rely on VE testimony that conflicts with the DOT so long as there is

“persuasive testimony” to support the deviation. Massachi v. Astrue, 486 F.3d

1149, 1153 (9th Cir. 2007) (citation omitted). Before resolving a conflict between

the VE’s testimony and the DOT, “the ALJ must first determine whether a conflict

exists” at all. Id. And for “a difference between [a VE’s] testimony and the

[DOT’s] listings to be fairly characterized as a conflict, it must be obvious or

apparent. This means that the testimony must be at odds with the [DOT’s] listing

of job requirements that are essential, integral, or expected.” Gutierrez v. Colvin,

844 F.3d 804, 808 (9th Cir. 2016).

      Here, there was no “obvious or apparent” conflict between the VE’s

testimony and the DOT, so there was nothing for the ALJ to resolve. First,

environmental conditions are not “hazards” prohibited by Maxwell’s RFC. In fact,

SSR 83-10 separates “environmental conditions” into subcategories, one of which


                                          3
is “hazards.” 1983 WL 31251, at *5. In doing so, the Ruling makes clear that

environmental conditions and hazards are not coextensive. SSR-96-9p also

excludes environmental conditions from its detailed list of occupational hazards,

see 1996 WL 374185, at *9, further suggesting that environmental conditions are

not necessarily hazards. There was thus no conflict between the DOT and the

VE’s testimony that Maxwell could work as a dishwasher or laundry worker, both

of which involve exposure to certain environmental conditions.1

      Second, climbing ladders, ropes, or scaffolds is not a requirement for every

job as an order picker. Although the DOT does list “[c]limbing . . . [o]ccasionally”

in the “task element” statement for the order-picker occupation, that statement

explains that an order picker performs “any combination of [the] following

tasks”—not that every order picker must perform every task listed. DOT, 922.687-

058 (Laborer, Stores), 1991 WL 688132. Cf. Gutierrez, 844 F.3d at 808

(accepting VE’s testimony as substantial evidence that plaintiff, who could not

reach overhead, could work as a cashier even though the DOT listed “frequent

reaching” as a requirement for the job, “[g]iven how uncommon it is for most

cashiers to have to reach overhead”). Furthermore, among those order pickers


1
  Maxwell’s speculation that environmental conditions such as wetness or humidity
might “constitute a hazard for an individual suffering from episodic dizziness in
the work setting” is not a DOT conflict but a challenge to the ALJ’s RFC
formulation, which Maxwell failed to raise before the district court or in his brief.
Maxwell thus forfeits the issue on appeal. See Ford, 950 F.3d at 1158 n.12.

                                         4
whose work does involve occasional climbing, the DOT does not state that the

pickers must climb ladders, ropes, or scaffolds; they may also be climbing stairs or

ramps, for instance, which is not prohibited by Maxwell’s RFC. Cf. Gutierrez, 844

F.3d at 808 (“[N]ot every job that involves reaching requires the ability to reach

overhead.”). Therefore, there was no conflict between the DOT and the VE’s

testimony that Maxwell could work as an order picker, even though the DOT

includes “[c]limbing . . . occasionally” as a possible task.2

      Finally, Maxwell argues that the IJ failed to resolve conflicts between the

VE’s testimony and certain vocational resources other than the DOT. This

argument fails as we have specifically held the ALJ does not have an affirmative

obligation to resolve such conflicts. See Shaibi v. Berryhill, 883 F.3d 1102, 1109–

10 (9th Cir. 2017). Further, if a claimant fails to challenge the VE’s testimony

based on those other vocational resources during the administrative hearing, as

here, the claimant forfeits the challenge. Id. at 1110.

      AFFIRMED.




2
 Even if there were a conflict, the ALJ’s failure to resolve it would be harmless
error, given that the ALJ correctly found Maxwell could perform the dishwasher
and laundry worker occupations. “[T]he court will not reverse an ALJ’s decision
for harmless error, which exists when it is clear from the record that the ALJ’s
error was inconsequential to the ultimate nondisability determination.”
Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (citation and internal
quotation marks omitted).

                                           5